Citation Nr: 0813371	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  07-20 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen claims of service connection for a low back disorder 
and disorders of the legs.  

2. Entitlement to an increased rating for pes planus of the 
right foot, rated 20 percent disabling. 

3. Entitlement to an increased rating for pes planus of the 
left foot, rated 20 percent disabling. 

4. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, had active service from 
August 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas.  

A June 2007 deferred rating decision indicated that a August 
2004 rating decision assigning separate 10 percent ratings 
for pes planus of each foot was clearly and unmistakably 
erroneous, as was a November 2005 rating decision in 
increasing each rating to 20 percent, combining to 40 
percent, because 38 C.F.R. § 4.71a, Diagnostic Code 5276 
allowed for a 20 percent rating for pes planus only when 
severe and involving only a single foot but when severe and 
involving both feet (i.e., bilateral involvement) a 30 
percent rating was warranted.  

Based on the above reasoning, a June 2007 rating decision 
found clear and unmistakable error in the assignment of 
separate 20 percent ratings for pes planus of each foot and 
proposed to assign a single rating of 30 percent for severe 
bilateral pes planus.  

However, as yet, the rating proposed by the June 2007 rating 
decision has not been effectuated.  So, the correspondence 
received from the veteran later in June 2007 disagreeing with 
the proposed rating change can not constitute a Notice of 
Disagreement (NOD) because no actual action has yet been 
taken by the RO.  

A June 2007 deferred rating decision noted that the veteran 
had claimed service connection for a disorder of the cervical 
spine.  In July 2007 he claimed service connection for 
disorders of each knee, as secondary to his service-connected 
bilateral pes planus.  As yet, these matters have not been 
formally adjudicated by the RO.  

In February 2008, the veteran appeared at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is in the record.  

In April 2008, the case was advanced on the docket.  
38 U.S.C.A. § 7107; 38 C.F.R. § 20.900(c).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND


Historically, a January 1996 Board decision denied reopening 
of claims for service connection for residuals of a back 
injury and injuries of the legs.  

A January 1999 rating decision increased a noncompensable 
disability rating assigned for service-connected 
"bilateral" pes planus, the veteran's only service-
connected disorder, to 10 percent (for the bilateral 
involvement) effective October 28, 1998 (date of receipt of 
claim).  

The veteran was notified in November 2000 of a rating 
decision that month which denied service connection for a 
back disorder, claimed as secondary to his service-connected 
bilateral pes planus.  The veteran did not appeal that 
decision.  

An August 2004 rating decision purported to granted service 
connection for pes planus of the left foot (even though 
service connection for bilateral pes planus was already in 
effect).  It assigned a separate 10 percent disability rating 
for pes planus of the left foot, effective July 16, 2003.  A 
10 percent rating for pes planus of the right foot was 
confirmed and continued.  The claims for service connection 
for "residuals of a back injury and leg injury (also claimed 
as bilateral leg pain and muscle spasm)" remained denied 
because there was no new and material evidence.  The veteran 
was notified of that decision by letter in September 2004 but 
did not appeal.   

A November 2005 rating decision confirmed and continued the 
denial of service connection for degenerative disc disease of 
the back but granted a 20 percent rating for pes planus of 
the right foot and a 20 percent rating for pes planus of the 
left foot, both effective July 1, 2005 (date of receipt of 
claim).  The veteran was notified of that decision by letter 
in December 2005 but did not appeal. 

The December 2006 rating decision which is appealed denied 
ratings in excess of 20 percent for pes planus of each foot 
and also denied service connection for "low back and 
bilateral leg" disorders for failure to provided requested 
medical evidence.  That decision did not specifically address 
whether new and material evidence had been submitted to 
reopen the claims.  The decision also denied a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating).  

The June 2007 Statement of the Case (SOC) addressed, in part, 
service connection for low back, right leg, and left leg 
injuries, finding that new and material evidence had not been 
submitted.  

In June 2007 the RO made a formal finding of the inability to 
obtain records from the Social Security Administration.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and to assist claimants in 
substantiating VA claims.  See 38 U.S.C.A. §§ 5103, 5103A and 
38 C.F.R § 3.159.  Under 38 U.S.C.A. § 5103(a) requires that 
VA notify a claimant of the information and evidence needed 
to substantiate a claim, which information and evidence VA 
will obtain, and which the claimant must provide.  VA must 
request any evidence in a claimant's possession that pertains 
to the claim.  See 38 C.F.R. § 3.159.  

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

RO letters of January and March 2006 substantially complied 
with VCAA requirements as to all issues on appeal.  However, 
there was no notice that new and material evidence was 
required or of the type of evidence necessary to substantiate 
the element of service connection that was found insufficient 
in the previous denial.  

In April 2006 the veteran requested that his VA physician 
render an opinion as to whether his claimed low back 
disability might be due to his service-connected bilateral 
pes planus.  However, a VA medical examination or medical 
opinion is not authorized in applications to reopen 
previously denied claims of service connection unless new and 
material evidence is first presented.  38 C.F.R. 
§ 3.159(c)(4)(iii).  

At the February 2008 travel Board hearing the veteran's 
service representative stated that he had informed the 
veteran of what was needed to prevail in his claim for 
increased ratings for his pes planus of each foot, the 
application to reopen previously denied claims of service 
connection for disability of the back and legs, as well as a 
TDIU rating.  Page 3 of the transcript.  Although it was not 
documented in the records, he had been informed by physicians 
that his bilateral pes planus was worse.  He had been given 
corrective appliances to use.  Page 4.  His feet had turned 
inward and he had severe foot spasms as well as tenderness of 
the feet.  He now used a cane as an ambulatory aid due to his 
disability of the back and legs.  Page 5.  His feet had not 
been recently examined.  Pages 7 and 8.  He now received VA 
treatment in Shreveport and Texarkana.  Page 10.  As to his 
low back and legs, he had been told during service that his 
bilateral pes planus was causing his problems with his low 
back and legs but they never considered the vehicular 
accident in which he was involved in 1969.  Page 14.  After 
service, in 1970, he got a job and his employment physical 
examination had not noted any past injuries but after only 
two months of employment he had a recurrence of the same 
symptoms he had during service and lost his job.  He was told 
that the symptoms were due to his prostate but they were the 
same symptoms he had had during service.  The employer's 
physician was now deceased and the employer now had a new 
owner.  Pages 15 through 17.  That he had only reinjured his 
low back in 1991 had been confirmed by a physician at Kaiser 
Permanente.  Page 21.  He had lost a job with Cooper Tire in 
Texarkana in 1975 or 1976 because of low back disability.  
Page 26.  It was possible that he still had records relative 
to his low back and legs that had not been submitted.  Page 
28.  

The veteran had last tried to work in 2002 but could not hold 
that job.  Page 31.  He had an Associates Degree in air 
conditioning and refrigeration and one in carpentry as well 
as a Bachelor of Arts degree in human services.  Page 32.  
The veteran's service representative stated that the veteran 
would attempt to obtain records or information about records 
concerning his back and legs from 1970 to 1982.  Page 33.  It 
was agreed that the record would be held open for 60 days for 
the veteran to submit additional evidence.  Page 34.  

No additional records have been received since the travel 
Board hearing.  

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (In a new 
and material evidence claim, the notice 
must include notice of the evidence and 
information that is necessary to reopen 
the claim and the evidence and information 
that is necessary to establish the 
underlying claim for the benefit sought.).  
In the notice, clarify the basis for the 
prior denial of the claims for service 
connection for disabilities of the low 
back and each leg.  

2. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  (A 
claimant must be informed of the laws and 
regulations governing the degree of 
disability; and the effective dates 
assigned for disability).  

3. Ask the veteran to identify additional 
evidence or provide any additional 
evidence in his possession to 
substantiate the claims. 

Specifically, ask the veteran to provide 
as much identifying information as 
possible concerning the current 
custodians of all medical records of his 
employers from 1970, after service 
discharge, until 1991 (when he had a back 
injury) who may have records relating to 
the status and history of any 
disabilities of his low back and legs, to 
include any and all records relative to 
any restrictions of his employment or 
termination of employment due to 
disabilities of his low back and legs (as 
his testimony suggests).  

He should also be asked to provide any 
required authorization forms to obtain 
such records.  The RO should then take 
the appropriate steps to obtain such 
records, if possible.  

4. Ask the veteran to clarify whether all 
private clinical records relative to the 
veteran's bilateral pes planus and 
disabilities of the low back and legs are 
now on file.  With respect to any such 
records that are not on file, request 
that he complete and return the 
appropriate releases (VA Form 21-4142s) 
for the medical records of each private 
care provider since military service.  

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2007).  

5. The RO must determine whether action to 
implement the rating change proposed in 
the June 2007 rating decision is to be 
accomplished.  

The Board can not properly adjudicate the 
matters of the rating or ratings for pes 
planus unless the action of the RO is 
first completed or it is determined that 
the proposed rating change is not in 
order.  

6. After completion of the above, and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine if the benefits sought can be 
granted.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
ROBERT O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

